PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/592,239
Filing Date: 8 Jan 2015
Appellant(s): Perlegos, Nick, John



__________________
F. William McLaughlin Reg#32273
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

With regard to the drawings, appellant argues the objection to the drawings.
MPEP 35 C.F.R 1.84 (a) (1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings

It is noted that the drawings do not qualify as black ink that secures solid black lines on white paper, and therefore do not meet the requirements of the statue.

MPEP 35 C.F.R. 1.84 (b) (1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a 

Appellant argues that the images are black and white photographs and should be allowed under the above cited statue.
In response it is noted that the statue specifically states that photographs are not ordinarily permitted unless the photographs are the only practicable medium for illustrating the claimed invention.  Appellant admits that the images themselves have nothing to do with the invention but illustrate how the invention is used (Page 6 of Appeal Brief).  Thus the images are not the only practicable medium for illustrating the claimed invention.  The statue provides examples of when photographs are accepted, none of which apply to the current application.  The statue requires that the photographs be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  This is simply not the case for the instant figures.  The content of the images (see for example Figure 3, 8G, 11,13B, etc.) is unrecognizable.  The text in the images (see for example Figure 3, 12C, 13B, etc.) is unreadable.  The images submitted have not been reproduced at a sufficient quality so that all details are viewable, much less reproducible.  Thus it is clear that the instant drawings do not satisfy the statues requirements for black and white photographs.

With regard to the 35 U.S.C. 112(b) rejection of claims 23-26, Appellant points to Figure 1 and argues that virtually the entire specification describes the user interface.
MPEP 2144 (III) details rules for determining whether Appellant has complied with the 35 U.S.C. 112 second paragraph requirements when 35 U.S.C. 112 sixths is invoked.
(A) If the corresponding structure, material or acts are described in the specification in specific terms (e.g., an emitter-coupled voltage comparator) and 112, second and sixth paragraphs and are satisfied. See Atmel , 198 F.3d at 1382, 53 USPQ2d 1231. 

In the instant case, no such corresponding structure, material or acts have been identified. In response it is noted that the drawing does not disclose the algorithm or structure of the claimed “user interface devices” or the “user interface application”.  The mere depiction of a box with the label “display” does not disclose any specific algorithm, or any specific hardware.  One of ordinary skill in the art may reasonably understand both the “user interface device” the “user interface application”, and the “display” depicted in the drawing as being software elements.  There is no disclosure of any underlying hardware, nor is there any disclosure of the algorithm that would be necessary to implement the specific functionality within a general purpose processor.  If the hardware operating the claimed device is intended to be a general purpose processor, then the algorithm disclosing how to achieve the functionality must be recited in the specification, with clear linkage to the generic placeholders for proper 112f support to be established.  No such algorithm has been identified in the specification.  No structural elements are disclosed in the specification providing support for the 112f limitation.  
One of ordinary skill in the art may interpret the claimed “user interface device” and “user interface application” as being software elements, and have not been provided with sufficient support in the specification to enable one of ordinary skill in the art to program a general purpose processor to perform the disclosed functionality.  One of ordinary skill in the art would not recognize specific structure corresponding to the generic placeholder in the specification.

With regard to the prior art appellant argues that Badoiu does not teach creating programmed links between user created posts and web based digital media and included previously created posts.  Specifically, Appellant argues that Badoiu teaches allows user to create annotations for media, these annotations are directed to the video and are not associated with previously existing annotations.  That the annotations are themselves independent.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Within the proposed combinations the annotations generated and created by users within the device taught by Badoiu are linked to each other using the information flow network generated by Moitra.  It is never asserted that Badoiu creates links between posts.  It is instead asserted that Badoiu creates links between digital media items and user entered annotations (Badoiu, ¶66; Page 10 of Office action).  This system is modified by Moitra to analyze the posts to identify information flow between posts which link primary posts to secondary posts (Moitra, ¶167; Page 11 of Office Action).    Applicant’s arguments do not address the rejection on record.

With regard to the prior art appellant argues that Moitra does not disclose that user creates posts to be associated with previously created posts that are themselves 
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is never asserted that Moitra is creating posts or annotations relative to digital media.  Within the proposed combination the system taught by Badoiu teaches a digital media, in which users may create annotations which are associated with specific frames of the digital media.  The concepts taught by Moitra disclose a way of analyzing online posts to identify when posts refer to one another.  The system is able to analyze the content of the post to identify when a primary post links to a secondary post.  This creates an information flow network that is used to represent the flow of information within the posts.  These concepts are not tied to any specific structure.  One of ordinary skill in the art would deem it reasonable and obvious to modify the device taught by Badoiu to analyze the annotations to identify the information flow between the annotations.  This enables the system to create clickable links between related posts to make it easy for users to navigate between related posts.  Appellant’s arguments do not address the proposed combination, but instead attack the references individually.

With regard to the prior art Appellant argues that the links are not created by the user within the prior art, that the “user controls the linkage”.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim recites “operating a programmed processing system operatively associated with the database system and accessing the web based digital media items for creating programmed links”.  There is nothing that suggests or requires that the user creates the link.

With regard to the prior art Appellant argues that Badoiu does not display web based digital media items with tags indicating the presence of posts whereby a user can view both the user created post and the associated previously created post.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Within the proposed combination Badoiu teaches displaying the annotations associated with the media content (Badoiu, ¶58, ¶91, ¶93; Figure 3, 6, and 8).  These annotations have been analyzed and linked together as taught by Moitra (¶167), such that when the user views the posts, a timeline view can be presented that includes links to the related posts (Moitra, Figure 15,16, ¶114).  Appellant’s arguments attack the references individually and do not address the rejection on record.

With regard to dependent claims 11 and 22 appellant argues that there is not disclosure or suggestion that the video with the annotations is stored in a user device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., annotations are stored in a user device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim recites “wherein the digital media items are locally stored on the programed user device and/or web based”.  This claim language makes no statement regarding where the annotations are stored.  The only recitation of the user created posts and existing user created posts is with regard to an attachment function and a detachment function which defines programed links.  There is no statement regarding where the programmed links are stored nor where the posts are stored.
Even should one read the claims to require the posts to be stored with the digital media items, the claim is written in an alternative format.  The prior art may address the claim limitation by using a web based storage of the digital media items.  Badoiu explicitly teaches where the web page provided enables the user to upload videos to a web based environment (Badoiu, ¶33).  Within the proposed combination the system would retrieve user posts within the same web based environment, and would analyze and create the links as taught by Moitra using the same web based environment.





Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/AMANDA L WILLIS/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        

Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.